Title: To George Washington from Josiah Parker, 9 September 1786
From: Parker, Josiah
To: Washington, George



Dear Sir
Portsmouth September 9th 1786

Your favor of the 18th Ultimo reached me a few days since, and a day or two after the china arrived from New York, which shall be sent by the first safe Conveyance to your seat on potowmack. I lamented much the death of one of the pair of Gold fish, as I am sensible they would have bred had you have provided them an enclosure in a runing pool. I deemed it best to send them to Fredricksburg as the Captain of the Packet promised especial care of them & the conveyance from thence might have been very easy by puting them in a Bucket ⅓rd full of Spring Water, they require no food but the surface of the Water, that should be shifted dayly if they are confined. I have a pair

which I am sure would increase if they were at liberty. Should they, I shall do myself the honor of offering you a share or should one of them die the other will be sent to you. they are beautiful little fish and in this Country a real curiosity.
I did not expect you would have troubled yourself to have answered my letter of the 23rd May as it was only a companion for the box from New York, and I am very sensible that you can have very little leisure to attend to every little transaction. Its enough for me to be satisfied with your doing me the honor of transacting any little matter for you here which will ever give me pleasure to attend to. I have one wish very much at heart which is that you sometimes cast your Eyes to this part of the Country and further the Canal business as the importance of it to us here & to the Community in general as well as you who have property in the neighbourhood must be particularly conspicuous—a Single Visit from you with an explanation of the advantages attending a canal would give it more credence than any patronage it can expect from this quarter: I am very sensible that if a proper conveyance was made from the head of Pasquotank throug the lake and to empty its waters into the Southern Branch of Elizabeth River that the waters would be fresh enough to kill the Worm—the only Enemy to our harbour. Let me pray you to believe that this long scrawl is not intended to draw you into an Answer, unless you should find a leisure moment, when you can thing of any thing to say, or any thing that I can do for you. May you live long and be happy is the wish of My dear Sir your obliged, humble Servant

J: Parker

